DETAILED ACTION
This communication is in responsive to amendment for Application 16/850791 filed on 12/08/2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims:
		Claims 1-20 are presented for examination.
		
Information Disclosure Statement
3.	The Information Disclosure Statement (IDS) submitted on 12/1/2021 complies with 37 CFR 1.97 provisions.  Accordingly, the Examiner has considered the IDS.

Response to Arguments
4.	Applicant’s arguments in the amendment filed on 12/08/2021 regarding claim rejection under 35 USC § 103 with respect to Claims 1-20 are moot in view of the new ground of rejection.

5. 	Examiner holds the Double Patenting rejection in abeyance as request. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets 
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10666760 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are obvious variations of each other. For example, claim 1 of issued patent anticipate claims 1, 10 and 19 of co-pending application because the issued patent is narrower in scope compared with this application. Similar rationale applies to co-pending application 14/840905. 
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 9-13 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Davis et al. (hereinafter Davis) US 2015/0199717 A1 in view of Chand et al. (hereinafter Chand) US 2015/0254711 A1 and further in view of Wiseman et al. (hereinafter Wiseman) US 2008/0288338 A1.

Regarding Claim 1, Davis teaches a system (Fig. 4c) comprising: 
hardware processing circuitry (¶0006); 
one or more memories storing instructions that configure the hardware processing circuitry to perform operations (¶0060) comprising: 
receiving a plurality of requests to view a profile image of a social network account from a plurality of social network accounts associated with a plurality of social network users (¶0041-¶0045; users in a social network request to view a profile image of a specific user where when viewed by the viewer or friend of the user, social 
and in response to receiving each of the plurality of requests, causing display of a profile image customized for a respective social network user initiating the respective request (¶0038-¶0055; viewers may see different profile images for any given user.  For example, viewer A when looking at user John Doe's social profile image might see a profile advertisement related to skiing, where viewer B might simultaneously see a profile advertisement related to motorcycles), the customized profile image modified to display item listing information (Fig. 6 & Fig. 4C & ¶0041-¶0055; viewers may see different profile images for any given user.  For example, viewer A when looking at user John Doe's social profile image might see a profile advertisement related to skiing, where viewer B might simultaneously see a profile advertisement related to motorcycles. Note that using the accompanying graphical user interface the user may define various preferences for categories or companies they are willing to endorse or are unwilling to endorse.  In this way, using the accompanying graphical user interface the user may be presented with a list of categories 506 and brands 507 from which to choose and rank, such as outdoor, sports, food, beverage, autos, etc. Within each category, companies may be specifically included, excluded and/or ranked.  The user may save their preferences in the 
Davis’s teachings suggests that the modified image is based on a list of categories 506 and brands 507 from which the user chooses and ranks such as outdoor, sports, food, beverage, autos etc. see ¶0053-¶0055 where the customized profile image is displayed differently to users e.g. Fig. 6 & Fig. 4C & ¶0041-¶0055; viewers may see different profile images for any given user.
Davis does not expressly teach the underline limitation “from an ecommerce item listing that was displayed via the respective social network account.” However, this limitation is suggested by Davis’s teachings that the modified image is based on a list of categories 506 and brands 507 from which the user chooses and ranks such as outdoor, sports, food, beverage, autos etc. see ¶0053-¶0055. However, to support Davis, Examiner cites to Chand. 
Chand teaches the underline limitation “from an ecommerce item listing that was displayed via the respective social network account” (¶0090-¶0097; database indexes 310 each image including product information and product category. For example, the database indexes a mountain bike and a bottle of juice shown in an image. The database also indexes the mountain bike in a “bike” category and indexes the bottle in a “drink” category. Also see ¶0066-¶0067 & ¶0038; purchase history data).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teachings of Chand into the system of Davis in order to update the user profile by storing the click history associated with the website in the user profile, adding the browsing history related to the product to 

However, Davis in view of Chand seems not to expressly teach the “…for an item of a plurality of items being sold by a user associated with the social network account, the item being from an ecommerce item listing that was displayed via the respective social network account where the customized profile image is modified with the item listing information for the item for the respective social network user initiating the respective request.”
Wiseman on the other hand teaches that descriptive date of an image and item listing is customized for display to other users on a social network where the image includes an ecommerce item listing. For example, Wiseman teaches “the image…for an item of a plurality of items being sold by a user associated with the social network account (Fig. 7 & ¶0044-¶0046; At reference numeral 706, an advertisement with descriptive data can be created utilizing the image data. The advertisement can be automatically created for the image or collection of images (e.g., video, etc.), wherein the advertisement can be populated and/or annotated with descriptive data. For example, the descriptive data can be text, additional images, contact information, sale price, transaction details, shipping information, instruction manuals, product details, manufacturer information, pricing details, terms of sale, seller information, geographic data, profile data, listing field data, or any suitable data related to the image, etc. At reference numeral 708, the advertisement can be published to an online environment. , the item being from an ecommerce item listing that was displayed via the respective social network account (Figs. 5-9 & ¶0036-¶0049; At reference numeral 808, the advertisement can be selectively published to an environment. In general, upon automatic creation of the advertisement related to the captured image data (e.g., wherein such creation can be based upon the activation of the "one-click" feature), the advertisement can be published and/or exposed to an online environment such as, but not limited to, the Internet, a network, a networked community, a forum, a website, a blog, an email list server, an email address, a social network, a server, a group, a user, a company, a business, etc. Yet, the advertisement can be selectively published to a particular portion of the environment. In other words, the advertisement can be selectively exposed to selected entities (e.g., users, businesses, groups, machines, computers, websites, networks, servers, email addresses, user profiles, etc.) within the target environment. Thus, the exposure of the advertisement distribution can be limited and/or broadened. For example, an advertisement can be automatically created for a picture of a motorcycle in which such advertisement can be selectively published to members of motorcycle groups on the Internet than exposing such advertisement to every user/client on the Internet)
where the customized profile image is modified with the item listing information for the item for the respective social network user initiating the respective request” (Figs. 5-9 & ¶0036-¶0049; upon automatic creation of the advertisement related to the captured image data (e.g., wherein such creation can be based upon the activation of the "one-click" feature), the advertisement can be published and/or exposed to an online environment such as, but not limited to, the Internet, a network, a networked community, a forum, a website, a blog, an email list server, an email address, a social network, a server, a group, a user, a company, a business, etc. Yet, the advertisement can be selectively published to a particular portion of the environment. In other words, the advertisement can be selectively exposed to selected entities (e.g., users, businesses, groups, machines, computers, websites, networks, servers, email addresses, user profiles, etc.) within the target environment. Thus, the exposure of the advertisement distribution can be limited and/or broadened. For example, an advertisement can be automatically created for a picture of a motorcycle in which such advertisement can be selectively published to members of motorcycle groups on the Internet than exposing such advertisement to every user/client on the Internet).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teachings of Wiseman into the system of Davis-Chand in order to create automatically a pic of a motorcycle in which ads can be selectively published to specific groups so that the picture with description and ad are exposed to only that specific and targeted group (¶0049). 



Regarding Claim 3, Davis-Chand in view of Wiseman teach the system of claim 1, Davis further teaches the operations further comprising customizing the profile image for the respective social network user by switching the profile image of the social network account to display the item listing information from the ecommerce item listing displayed via the respective social network account (Fig. 4C & ¶0041-¶0055; viewers may see different profile images for any given user.  For example, viewer A when looking at user John Doe's social profile image might see a profile advertisement related to skiing, where viewer B might simultaneously see a profile advertisement related to motorcycles).

Regarding Claim 4, Davis-Chand in view of Wiseman teach the system of claim 3, Davis further teaches the operations further comprising receiving input indicating a 

Regarding Claim 9, Davis-Chand in view of Wiseman teach the system of claim 1, but Davis does not expressly teach the operations further comprising identifying the item listing information for each customized profile image based on one or more of purchase history, posts, or likes of the respective social network account.
Chand further teaches the operations further comprising identifying the item listing information for each customized profile image based on one or more of purchase history, posts, or likes of the respective social network account (¶0090-¶0094; database indexes 310 each image including product information and product category. For example, the database indexes a mountain bike and a bottle of juice shown in an image. The database also indexes the mountain bike in a “bike” category and indexes the bottle in a “drink” category. Also see ¶0066-¶0067 & ¶0038; purchase history data).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teachings of Chand into the system of Davis & Wiseman in order to update the user profile by storing the click history associated with the website in the user profile, adding the browsing history related to the product to the user profile and recording the purchase of the product in the user profile (¶0097). Utilizing such teachings enable the system to provide an 

Claims 10-13 and 18-19 are substantially similar to the above claims, thus the same rationale applies. 

Regarding Claim 20, Davis-Chand in view of Wiseman teach the method of claim 19, Davis further teaches wherein causing display of a profile image customized for the respective social network account (¶0038-¶0055; viewers may see different profile images for any given user.  For example, viewer A when looking at user John Doe's social profile image might see a profile advertisement related to skiing, where viewer B might simultaneously see a profile advertisement related to motorcycles) comprises: 
causing display of the first customized profile image via the first social network account (¶0038-¶0055; viewers may see different profile images for any given user.  For example, viewer A when looking at user John Doe's social profile image might see a profile advertisement related to skiing, where viewer B might simultaneously see a profile advertisement related to motorcycles); 
and causing display of the second customized profile image via the second social network account (¶0038-¶0055; viewers may see different profile images for any given user.  For example, viewer A when looking at user John Doe's social profile image might see a profile advertisement related to skiing, where viewer B might simultaneously see a profile advertisement related to motorcycles).



Chand teaches “identifying first item listing information based on a first social network account; first customizing the profile image to include the first item listing information; identifying second listing information based on a second social network account, second customizing the profile image to include the second listing information;” (¶0090-¶0097; database indexes 310 each image including product information and product category. For example, the database indexes a mountain bike and a bottle of juice shown in an image. The database also indexes the mountain bike in a “bike” category and indexes the bottle in a “drink” category. Also see ¶0066-¶0067 & ¶0038; purchase history data).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teachings of Chand into the system of Davis & Wiseman in order to update the user profile by storing the click history associated with the website in the user profile, adding the browsing history related to the product to the user profile and recording the purchase of the product in . 

Claims 5-8 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Davis-Chand in view of Wiseman and further in view of James et al. US 2016/0021179 A1. 

Regarding Claim 5, Davis-Chand in view of Chand teach the system of claim 1, Davis further teaches system of claim 1, but Davis does not expressly teach “wherein customizing the profile image for the respective social network user comprises modifying the profile image to include an animation of multiple images from one or more ecommerce item listings viewed by the respective social network user.”
Chand teaches “wherein customizing the profile image for the respective social network user comprises modifying the profile image to include an animation of multiple images from one or more ecommerce item listings viewed by the respective social network user” (see ¶0090-¶0091; database indexes 310 each image including product information and product category.  For example, the database indexes a mountain bike and a bottle of juice shown in an image.  The database also indexes the mountain bike in a "bike" category and indexes the bottle of juice in a "drink" category).
However, Davis in view of Chand & Wiseman do not expressly teach the underline limitation “wherein customizing the profile image for the respective social  include an animation of multiple images from one or more ecommerce item listings viewed by the respective social network user.”
James teaches the underline limitation “wherein customizing the profile image for the respective social network user comprises modifying the profile image to include an animation of multiple images from one or more ecommerce item listings viewed by the respective social network user” (Figs. 3, 5, 9 & ¶0039; The slide show transitions 500 from presenting each one of the icons 502, 504, 506 and 508 as depicted by the arrows in FIG. 5.  Generation of such a slide show, video, or animated image 500 is discussed above with particular reference to FIG. 3.  The example slide show 500 includes pictorial representation of four users 502, 504, 506 and 508.  The slide show 500 may repeatedly cycle through the pictorial representation images 502, 504, 506 and 508 as indicated by the arrows.  The slide show 500 may be formed from a subset of any number of users from a recommended group).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teachings of James into the system of Davis in view of Chand & Wiseman in order to provide a graphic representation of a user interface for presenting recommended data (¶0034). Utilizing such teachings enable the system to represent a recommend information via different displays (¶0034 & ¶0039). 

Regarding Claim 6, Davis in view of Chand-Wiseman-James teach the system of claim 5, James teaches wherein the multiple images are displayed with an animation 

Regarding Claim 7, Davis in view of Chand-Wiseman-James teach the system of claim 5, James teaches wherein the customizing of the profile image comprises changing a format of the profile image from a fixed image format to a format that supports the animation (Davis teaches that an image is switched and modified according to viewers characteristics but does not expressly teach “supports the animation,” on the other hand, James teaches “supports the animation” in Figs. 3, 5, 9 & ¶0039).

Regarding Claim 8, Davis in view of Chand-Wiseman-James teach the system of claim 5, James teaches the operations further comprising triggering the animation in response to an action of the respective viewing user (Davis teaches that based on viewers data, image profile is modified accordingly. Similarly, Chand teaches that based on user’s characteristics of viewing user and metadata, the profile image is modified accordingly. However, they do not expressly teach “triggering the animation,” on the other hand, James teaches “triggering the animation” in ¶0039).

Claims 14-17 are substantially similar to the above claims, thus the same rationale applies. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHRAN ABU ROUMI whose telephone number is (469)295-9170. The examiner can normally be reached Monday-Thursday 6AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 571-272-3865. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


MAHRAN ABU ROUMI
Primary Examiner
Art Unit 2455



/MAHRAN Y ABU ROUMI/Primary Examiner, Art Unit 2455